Exhibit 10.6
EXCHANGE AGREEMENT
EXCHANGE AGREEMENT (this “Agreement”), dated as of January 8, 2010, by and
between Image Entertainment, Inc., a Delaware corporation, with headquarters
located at 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311 (the
“Company”), and Portside Growth and Opportunity Fund (the “Investor”).
WHEREAS:
A. The Company executed that certain Amended and Restated Senior Secured
Convertible Note, dated as of August 30, 2006, in favor of the Investor, in the
outstanding principal amount of $15,700,972.60 (as amended from time to time,
the “Amended and Restated Note”).
B. The Company and the Investor have entered into a Payoff Letter, dated as of
January 8, 2010 (the “Payoff Letter”), pursuant to which the Company has agreed
to fully satisfy and discharge the Note by, among other things, undertaking the
Exchange (as defined below) that is the subject of this Agreement.
C. The Company and the Investor desire to exchange a portion of the aggregate
principal amount of the Amended and Restated Note for shares of common stock of
the Company as set forth herein (the “Exchange”).
D. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to them in the Amended and
Restated Note.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:
1. EXCHANGE.
(a) On the Initial Closing Date (as defined in the Payoff Letter) and
concurrently with the Initial Closing, the principal amount of the Amended and
Restated Note shall be reduced by the amount set forth on Schedule 1 and the
Company shall issue and deliver to the Investor the number of shares of common
stock of the Company, par value $.0001, set forth on Schedule 1 (“Exchange
Shares”), by causing the Depository Trust Company to credit the Exchange Shares
to the Investor’s account set forth on Schedule 1.
(b) For purposes of Rule 144(d), the Company acknowledges that Investor intends
to take the position that the holding period of the Exchange Shares may be
tacked onto the holding period of the Amended and Restated Note and the Company
agrees not to take a position contrary to this Section 1(b). In reliance on the
representation contained in Section 2(c), the Company agrees not to take the
position that the Investor is an “affiliate” (as defined in the Securities Act)
of the Company based on its ownership of the Exchange Shares. The Company agrees
to take all actions, including, without limitation, the issuance by its legal
counsel of any reasonably necessary legal opinions, necessary to issue Exchange
Shares that are

 

1



--------------------------------------------------------------------------------



 



freely tradable on The NASDAQ Global Market (or any other market or quotation
service on which shares of the Company’s common stock are listed or quoted)
without restrictions or restrictive legends and without the need for any action
on the part of the Investor. The Company shall use commercially reasonable
efforts to maintain a market for quotation and trading of its common stock, such
as the Pink sheets or the OTCBB if the common stock is not listed on The NASDAQ
Global Market, and will not take actions to inhibit the quotation and trading of
its common stock on any such market. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 1(b).
2. REPRESENTATIONS AND WARRANTIES.
(a) The Investor and the Company each hereby represents and warrants to the
other party, as of the date hereof:
(i) Such party has the requisite corporate power and authority to execute and
deliver this Agreement, and to perform its obligations hereunder and under the
Payoff Letter. The execution, delivery and performance by such party of the
Payoff Letter, this Agreement and the issuance of the Exchange Shares hereunder
have been duly approved by all necessary corporate action.
(ii) This Agreement has been duly executed and delivered by such party. This
Agreement is the legal, valid and binding obligation of such party, enforceable
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies, and is in full force and effect.
(b) The Company hereby represents and warrants to the Investor as of the date
hereof:
(i) Issuance of Exchange Shares. When issued by the Company, the Exchange Shares
will be duly authorized, validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof, with the Investor being entitled to all rights accorded to a
holder of common stock of the Company.
(ii) No Conflicts. The execution, delivery and performance of this Agreement and
the Payoff Letter by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of any certificate of incorporation, certificate of formation, any certificate
of designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
bylaws of the Company or any of its Subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree

 

2



--------------------------------------------------------------------------------



 



(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected).
(iii) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by this Agreement or the
Payoff Letter, in each case in accordance with the terms hereof or thereof,
other than those which have been obtained.
(iv) Capitalization. As of the date hereof, and after giving effect to the
Initial Closing and the issuance of the Exchange Shares, the authorized capital
stock of the Company consists of 100,000,000 shares of common stock, par value
$0.0001 per share, of which 21,855,718 are issued and outstanding, and
25,000,000 shares of preferred stock, par value $0.0001 per share, of which
(i) 5,000,000 have been designated Series A Junior Participating Preferred
Stock, par value $0.0001 per share, none of which are issued and outstanding,
(ii) 30,000 have been designated as Series B Cumulative Preferred Stock, par
value $0.0001 per share, 22,000 of which are issued and outstanding, and
(iii) 270,000 of which have been designated as Series C Junior Participating
Preferred Stock, par value $0.0001 per share, 196,702 of which are issued and
outstanding.
(c) The Investor hereby represents and warrants to the Company that:
(i) It is not and has not been for at least 90 days prior to the date hereof an
“affiliate” of the Company as that term is defined in Rule 144(a).
(ii) Promptly after the Initial Closing, it will return the Amended and Restated
Note to the Company.
3. MISCELLANEOUS.
(a) Termination. This Agreement shall terminate and be of no further force or
effect upon the earlier of (i) the termination of the Purchase Agreement (as
defined in the Payoff Letter) and (ii) January 9, 2010 if the Initial Closing
has not been completed on January 8, 2010.
(b) Disclosure of Transactions and Other Material Information. The Company shall
promptly make public disclosure of the Initial Closing and the material terms of
the Payoff Letter and this Agreement, but in any event on or before 8:30 a.m.,
New York City time, on the first Business Day following the Initial Closing. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents, not to, provide the
Investor with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express written
consent of the Investor. Without the prior written consent of the Investor,
neither the Company nor any of its Subsidiaries or affiliates shall disclose the
name of the Investor in any filing, announcement, release or otherwise, unless
such disclosure is required by law, regulation or the Principal Market.

 

3



--------------------------------------------------------------------------------



 



(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
(e) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
(f) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR

 

4



--------------------------------------------------------------------------------



 



ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the Securities Purchase Agreement.
[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

            COMPANY:

IMAGE ENTERTAINMENT, INC.
      By:   /s/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
President and Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

            INVESTOR:

PORTSIDE GROWTH AND OPPORTUNITY FUND
      By:   /s/ JEFFREY C. SMITH         Name:   Jeffrey C. Smith       
Title:   Authorized Signatory   

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

              Amended and Restated Note   Number of Exchange   Account to Credit
Principal Amount to be Exchanged   Shares   Exchange Shares
Ten Thousand Dollars ($10,000)
    3,500,000      

 

 